OPINION DENYING A PETITION FOR A REHEARING.
The opinion of the court was delivered by
Porter, J.:
An application for a rehearing is based upon the claim that the court overlooked the case of Johnson v. Wynne, 64 Kan. 138, 67 Pac. 549, which it is insisted is a parallel case in the facts, and it is. claimed that the decisions are in direct conflict. In that case the judgment debtor brought a suit to quiet, title to his property, as against the apparent lien of a judgment, and to cancel the judgment and discharge the same of record. It is true that the grounds set up for relief were identical with those relied upon in the petition in this case — that the judgment creditor had died and more than one year had elapsed without a. *461revivor — and it was claimed that the judgment was dormant and barred by the statute of limitations. A demurrer was sustained to an answer and cross-petition asking that the judgment be declared a lien upon the real estate, and this court held that the trial court erred; that the demurrer should have been carried back to the petition and sustained; that as against the petition any answer-was sufficient for the reason that the petition asked for affirmative relief and relied solely upon the statute of limitations. In the opinion it was said: “Plaintiffs are not satisfied with protecting themselves with a shield, but attack their adversaries with a sword.” (Page 141.)
The petition in the present case must be considered solely as one seeking to enjoin the sale under an execution issued upon a dormant judgment. True, the petition first filed asked that the title to plaintiffs’ property be quieted as against the judgment, and also set up a claim for damages. An amended petition was filed striking out the claim for damages and for quieting the title, and whether they were stricken or not is immaterial, because, as against a demurrer, they were mere surplusage so long as the petition stated a valid cause of action. The amended petition sought only to enjoin the sale under the execution. In Johnson v. Wynne no relief by injunction was asked. In the former opinion in this case it was expressly held that plaintiffs were not entitled to maintain the suit for the purpose of quieting their title as against the judgment. So far, the opinion is in perfect harmony with that of Johnson v. Wynne, but it was further held that they could maintain the suit for the purpose of preventing the sale of their property under a void execution. These are the differences in the facts of the two cases, and, in our opinion, are such that no conflict arises between the decisions. It would Indeed be an ineffective shield of defense if the party who has the shield is prevented from interposing it between himself and the very danger against which *462the shield was designed to afford him protection. If the man behind the shield can be assailed by his adversary the same as though no shield existed of what, benefit is the shield?
Plaintiffs in this suit seek only preventive relief. They interpose the shield which the law has- given them and ask the court, not to permit them to assail their adversary or to attack the judgment, or to have it canceled of record, but merely to prevent a sale of their property on an execution issued without authority of law upon a dormant judgment.
The affirmative acts of defendants, the owners of the judgment, give plaintiffs their cause of action. If the judgment debtor had not threatened to sell, and was not about to sell, plaintiffs’ property under a void process, plaintiffs could not raise their shield. As stated in the former opinion, they only ask to be allowed to retain that which the law has already given them.
The application for a rehearing is denied.